Title: To Benjamin Franklin from Dumas, 12 September 1780
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur
La haie 12e. 7bre. 1780
Au pied de la Lettre, il ne se passe rien ici d’interessant. Les Etats d’Hollde. ont mis en commission la requête de quelques Marchands d’Amst., pour obtenir la franchise du transit pour les munitions navales qu’ils font passer en France par le Canal de Gand, l’Escaut, l’Oyse, le Canal de Briare & la Loire à Nantes.
L’inaction des Etats-Generaux est encore plus grande. Ils attendent d’apprendre que leurs Plenipes. [plénipotentiaires] n’ont rien fait en Russie. Le Roi de Suede est attendu en ce Pays revenant de Spa d’où il partira dans la huitaine, à ce que me marque de là son chargé d’Affaire. Je verrai demain le Prince de Gallitzin, pour lui remettre un Livre qu’on m’a envoyé pour lui. Je lui donnerai en même temps une note, que je lui ai promise, de ce que les Anglois appelloient enumerated commodities dans leur monopole Americain. Les Gazettes ci-jointes vous feront voir, Monsieur, que nous avons soin ici de profiter des papiers que nous ont apporté les derniers vaisseaux arrivés d’Am à Amst.
J’espere que Mr. Wm. Franklin & Mr. Bancroft se portent toujours bien, & me recommande à eux pour des nouvelles dès le moment que vous en aurez de bonne.
Je suis toujours, Monsieur, avec le plus respectueux attachement Votre très-humble & très-obeissant serviteur
Dumas

Je vois par une Lettre de Mr. J. Adams qu’il se plait beaucoup à Amsterdam. Je suis bien content de la maniere dont Kniphausen l’incendiaire a été reçu dans Jersey. 1500 h. disputer pouce à pouce le terrain à 5000, & les obliger à s’en retourner d’où ils étoient venus, c’est savoir la guerre comme les Européens les mieux aguerris. Beni soit le Genl. Green, & les braves troupes.
Passy à Son Exc. M. B. Franklin

 
Addressed: à Son Excellence / Monsieur B. Franklin / Min. Plenipe. des Etats-Unis / &c. / Passy./.
Notation: Dumas la haie Sept 12. 80
